        Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 1 of 7



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                                       )
 3
     IN RE: ROUNDUP PRODUCTS                           )   MDL No. 2741
 4   LIABILITY LITIGATION                              )
                                                       )   Case No. 3:16-md-02741-VC
 5                                                     )
                                                       )   [PROPOSED] ORDER GRANTING
 6   This document relates to:
                                                       )   JOINT REQUEST FOR REVISED
     ALL ACTIONS                                       )   SCHEDULE FOR WAVE 3 CASES AND
 7
                                                       )   ADDITION OF CASES TO WAVE 3
 8                                                     )

 9          THIS MATTER came before the Court based on the Court’s order for a revised schedule for
10   Wave 3 cases. Having reviewed the proposed schedule and finding good cause shown, the Court
11   GRANTS the parties’ proposed schedule for Wave 3 cases as detailed below and designates the
12   following as part of Wave 3.
13
     Wave 3 Schedule:
14

15                             Event                                               Date
16   Plaintiff Fact Sheets (including all relevant 14 days from entry of this order
     authorizations) due for any plaintiffs who have not yet
17   provided them.
     Each plaintiff will provide any medical records in his/her 14 days from entry of this order
18   possession and/or his/her counsel’s possession to defense
     counsel.
19
     Deficiency letter(s) sent.                                 4 business days from receipt of PFS
20
     Deadline to cure Plaintiff Fact Sheet deficiencies. The        7 days from receipt of deficiency letter
21   parties may file a consolidated letter brief regarding any
     disputes about whether a deficiency exists.
22
     Close of fact discovery.                                       6/15/2021
23   Plaintiffs’ expert reports due.                                6/29/2021
     The parties should file a letter brief identifying any         7/6/2021
24   disputes over the applicable state law for the wave 3 cases.
     For cases where that is undisputed, the parties should file
25   a stipulation identifying the governing state law.
26   Monsanto’s expert reports due.                                 8/6/2021
     Close of expert discovery.                                     9/8/2021
27   Monsanto’s Daubert and summary judgment briefs due.            9/22/2021
     Plaintiffs’ opposition and cross-motions re:                   10/6/2021
28   Daubert and summary judgment due.

                                                      -1-
        Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 2 of 7



 1   Monsanto’s oppositions and replies re: Daubert and 10/20/2021
     summary judgment due.
 2
     Plaintiffs’ replies re: Daubert and summary judgment due. 11/3/2021
 3
     Daubert hearing (if necessary).                           12/10/2021
 4

 5   The Wave 3 cases shall be as follows:

 6   Cases Transferred to the MDL from Pennsylvania District Courts are as follows:

 7
                 Plaintiff’s Name      MDL Case No.         Transferor Court
 8        Adams, Roy                   3:20-cv-06343       USDC Eastern
                                                           District PA
 9
          Baker, Richard                3:19-cv-07593      USDC Eastern
10                                                         District PA
          Bonanni, Vincent              3:19-cv-08382      USDC Western
11                                                         District PA
          Britt, Lawrence               3:20-cv-05367      USDC Eastern
12                                                         District PA
13        Cross, Judy                   3:20-cv-08245      USDC Western
                                                           District PA
14        Giri, Meena                   3:20-cv-04750      USDC Eastern
                                                           District PA
15        Holmen, David                 3:20-cv-05040      USDC Eastern
                                                           District PA
16
          Johnson, Frederick            3:17-cv-05160      USDC Eastern
17                                                         District PA
          Johnson, Jeffrey              3:18-cv-00504      USDC Eastern
18                                                         District PA
          Johnson, Melvin               3:19-cv-01244      USDC Eastern
19                                                         District PA
20        Karamichalakos, Amani         3:19-cv-07570      USDC Eastern
                                                           District PA
21        Kelly, Diane                  3:19-cv-08091      USDC Eastern
                                                           District PA
22        Kirsch, John                  3:19-cv-08091      USDC Eastern
23                                                         District PA
          Kreitzer, Tyrone              3:19-cv-04648      USDC Middle
24                                                         District PA
          Kuckenbrod, Roger             3:19-cv-04649      USDC Middle
25                                                         District PA
26        Mancini, Denise               3:17-cv-07257      USDC Western
                                                           District PA
27        Manuel, Leon                  3:19-cv-04125      USDC Eastern
                                                           District PA
28


                                                   -2-
     Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 3 of 7



 1    Bordner, Karen           3:20-cv-01640   USDC Eastern
                                               District PA
 2    Miller, Loretta          3:20-cv-00599   USDC Western
 3                                             District PA
      Modafferi, John          3:19-cv-04645   USDC Middle
 4                                             District PA
      Pettinati, Marlene A.    3:17-cv-05988   USDC Eastern
 5                                             District PA
 6    Bowen, Kim               3:20-cv-06773   USDC Eastern
                                               District PA
 7    Pryor, John              3:20-cv-03370   USDC Eastern
                                               District PA
 8    Ricke, Lawrence J.       3:19-cv-04646   USDC Middle
                                               District PA
 9
      Savory, Carl             3:20-cv-02403   USDC Eastern
10                                             District PA
      Schaffner, Jr., David    3:19-cv-07526   USDC Western
11                                             District PA
      Schieber, Joseph         3:19-cv-05343   USDC Middle
12
                                               District PA
13    Schroeder, Frederick N   3:20-cv-06126   USDC Eastern
                                               District PA
14    Shifflett, Kenneth       3:19-cv-04647   USDC Middle
                                               District PA
15
      Shoop, Larry             3:19-cv-01239   USDC Middle
16                                             District PA
      Simonds, Anne            3:20-cv-00115   USDC Eastern
17                                             District PA
      Spector, Beth            3:20-cv-05532   USDC Eastern
18
                                               District PA
19    Troutman, Paul           3:19-cv-06093   USDC Middle
                                               District PA
20    Vosper, Ira              3:19-cv-05525   USDC Eastern
                                               District PA
21
      Webster, Cara            3:20-cv-01420   USDC Western
22                                             District PA
      Wigglesworth, Maurice    3:19-cv-07864   USDC Eastern
23                                             District PA
      Wiley, Rufus             3:20-cv-05773   USDC Eastern
24                                             District PA
25    Wiltrout, Robert         3:19-cv-04643   USDC Middle
                                               District PA
26    Chappell, Linda          3:20-cv-08168   USDC Western
                                               District PA
27    Dooley, Lisa             3:20-cv-07881   USDC Eastern
28                                             District PA


                                         -3-
        Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 4 of 7



 1       Hernandez, Sweedney         3:20-cv-08050      USDC Eastern
                                                        District PA
 2

 3   Cases Transferred to the MDL from Texas District Courts are as follows:
 4
              Plaintiff’s Name        MDL Case No.     Transferor Court
 5
         Adelson, Sally              3:19-cv-00122     USDC Western
 6                                                     District TX
         Alexander, M.               3:19-cv-05599     USDC Northern
 7                                                     District TX
         Ayers, Russell              3:20-cv-05366     USDC Southern
 8                                                     District TX
         Bayer, Suzanne              3:20-cv-05366     USDC Southern
 9                                                     District TX
         Eggleston, Lee              3:20-cv-05366     USDC Southern
10                                                     District TX
         Jewell, Teresa              3:20-cv-05366     USDC Southern
11                                                     District TX
         Millner, William            3:20-cv-05366     USDC Southern
12                                                     District TX
         Mulch, Elsie                3:20-cv-05366     USDC Southern
13                                                     District TX
         Norton, James               3:20-cv-05366     USDC Southern
14                                                     District TX
         Nye, Sturdevant             3:20-cv-05366     USDC Southern
15                                                     District TX
         Premoe, Charles             3:20-cv-05366     USDC Southern
16                                                     District TX
         Smith, Eddie                3:20-cv-05366     USDC Southern
17                                                     District TX
         Stricklin, James            3:20-cv-05366     USDC Southern
18                                                     District TX
         Timberlake, Paul            3:20-cv-05366     USDC Southern
19                                                     District TX
         Banks, Willie               3:20-cv-02972     USDC Southern
20                                                     District TX
         Blair, Joseph               3:19-cv-07984     USDC Eastern
21                                                     District TX
         Cantu, Gilberto             3:19-cv-08036     USDC Southern
22                                                     District TX
         Carriere, Hiram             3:19-cv-06830     USDC Southern
23                                                     District TX
         Carroll, Raymond            3:20-cv-07216     USDC Eastern
24                                                     District TX
         Chapman, Otis               3:20-cv-01277     USDC Southern
25                                                     District TX
         Denkins, La Yuanda          3:20-cv-03301     USDC Southern
26                                                     District TX
         Freel, Joni                 3:18-cv-06806     USDC Northern
27                                                     District TX
         Garces, Carolina            3:19-cv-05523     USDC Northern
28                                                     District TX

                                                -4-
        Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 5 of 7



 1
              Plaintiff’s Name       MDL Case No.    Transferor Court
 2       Garza, Juan                3:20-cv-06988    USDC Southern
                                                     District TX
 3       Gordon, James              3:20-cv-04371    USDC Southern
                                                     District TX
 4       Solis, Sylvia              3:20-cv-07391    USDC Western
                                                     District TX
 5       Howard, Christopher        3:20-cv-02806    USDC Southern
                                                     District TX
 6       Jones, Patricia            3:20-cv-05768    USDC Southern
                                                     District TX
 7       Jones, John                3:20-cv-03112    USDC Southern
                                                     District TX
 8       Koen, Bradley              3:20-cv-03074    USDC Western
                                                     District TX
 9       Lowe, Christopher          3:20-cv-04213    USDC Northern
                                                     District TX
10       Lowery, Michael            3:19-cv-07375    USDC Western
                                                     District TX
11       Muzquiz, Homero            3:19-cv-00903    USDC Southern
                                                     District TX
12       Ochoa, Salome              3:20-cv-05763    USDC Western
                                                     District TX
13
         Peters, Larry              3:20-cv-00842    USDC Northern
14                                                   District TX
         Powell, Donnie             3:20-cv-05623    USDC Northern
15                                                   District TX
         Scheh, Donald              3:20-cv-02427    USDC Eastern
16                                                   District TX
         Sullivan, Susan            3:20-cv-01583    USDC Southern
17                                                   District TX
         Vlasatik, Michael          3:19-cv-07374    USDC Southern
18                                                   District TX
         Woods, Keith               3:20-cv-06992    USDC Southern
19                                                   District TX
         Blair, Joseph              3:19-cv-07984    USDC Eastern
20                                                   District TX

21
     Additional Wave 3 Cases:
22

23
                 Plaintiff’s Name   MDL Case No.      Transferor Court
24       Smith, Ricky               3:19-cv-2168     USDC Northern
                                                     District of IL
25                                                   (Resident of TX,
                                                     used product in TX)
26
         Roach, Joan                3:20-cv-0062     USDC Eastern
27                                                   District of MO
                                                     (Resident of TX,
28                                                   used product in TX)


                                               -5-
     Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 6 of 7



 1    Bailey, Beverly         3:19-cv-6071    USDC Eastern
                                              District of MO
 2                                            (Resident of PA,
                                              used product in PA)
 3
      Baumgartner, Helen     3:20-cv-00872    USDC District of
 4                                            DE
                                              (Resident of PA,
 5                                            used product in PA)
      Hutzel, William        3:20-cv-00926    USDC District of
 6                                            DE
                                              (Resident of PA,
 7                                            used product in PA)
 8    Hamill, Robert         3:20-cv-00907    USDC District of
                                              DE
 9                                            (Resident of TX,
                                              used product in TX)
10    Wright, Sharon         3:20-cv-01038    USDC District of
                                              DE
11                                            (Resident of TX,
                                              used product in TX)
12
      Adcock, Richard        3:20-cv-00988    USDC District of
13                                            DE
                                              (Resident of TX,
14                                            used product in TX)
      Calhoun, Dudley        3:20-cv-00990    USDC District of
15                                            DE
                                              (Resident of TX,
16                                            used product in TX)
17    Chapa, Alex            3:20-cv-00992    USDC District of
                                              DE
18                                            (Resident of TX,
                                              used product in TX)
19    Cook, Arnedra          3:20-cv-00993    USDC District of
                                              DE
20                                            (Resident of TX,
                                              used product in TX)
21
      Gibson, Mary           3:20-cv-00994    USDC District of
22                                            DE
                                              (Resident of TX,
23                                            used product in TX)
      Girard, Josephine      3:20-cv-00995    USDC District of
24                                            DE
                                              (Resident of TX,
25                                            used product in TX)
26    Helm, Judy             3:20-cv-00997    USDC District of
                                              DE
27                                            (Resident of TX,
                                              used product in TX)
28


                                        -6-
        Case 3:16-md-02741-VC Document 12163-1 Filed 12/02/20 Page 7 of 7



 1       Howell, Randell              3:20-cv-00998    USDC District of
                                                       DE
 2                                                     (Resident of TX,
                                                       used product in TX)
 3
         Moody, Jo                    3:20-cv-01002    USDC District of
 4                                                     DE
                                                       (Resident of TX,
 5                                                     used product in TX)

 6

 7

 8   Date: __________________, 2020           _____________________________________
                                              HONORABLE VINCE CHHABRIA
 9                                            UNITED STATES DISTRICT COURT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -7-
